DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action mailed 5/13/021, applicant has submitted an amendment and Request for Continued Examination filed 8/5/2021.
Claim(s) 1, 8-11, has/have been amended.  
Response to Arguments
As per the 103 rejections:
Applicant states that “this operation” [where “the agent logic 220 may use or invoke the visible output processor 232 to prepare and display information, such as by formatting or otherwise modifying a translation or some speaker-related information to fit on a particular type or size of display”] “appears to be dynamic and appears to be based on the information to be displayed rather than being a predetermined method that is applied to text from a particular language” and “Lord does not appear to contemplate, however, making these adjustments based on any rules or stylistic conventions associated with the language itself, rather than an observation of how much space is taken up by the text” and “it doesn’t appear that Lord contemplates having specific translations having specific types of formatting associated with those translations, such that, for example, when the text are displayed in Japanese, for example, half size spaces are deleted and full size spaces are left, while when the texts are displayed in 
“retrieving predetermined formatting information associated with the second data, and automatically formatting the second data according to the predetermined formatting information upon provision of the second data in an interface element”, however, is not limited in scope to the type of formatting described in Applicant’s Remarks, and the prior art reads on an alternative interpretation of what is claimed.
As indicated below in the new 103 rejections (similar in substance relative to the previous rejections), Fitzpatrick suggests where translated screentip display software (that displays a translated string in a screentip) is retrieved from a mass storage and is loaded into a CPU for execution (see e.g. paragraphs 52, 64-65, 67-68), and Lord suggests where the formatting of Lord (formatting text to fit a type of display) is an additional function performed as part of displaying a translated string in a screentip (i.e. formatting the translated string so that it fits in the screentip).
The display software (including the formatting) can be interpreted as “predetermined formatting information” because the translated screentip display software is “information” that, among other things, performs “formatting”, where the “information” is also “predetermined” in the sense that it is a defined set of data (e.g. programming instructions) stored in the mass storage.
The information is also “associated with the second data” in the sense that it is used to display “the second data” (the translated string) in a screentip
The formatting of the translated string as part of the process that displays the translated string in a screentip can be interpreted as “automatically formatting the 
	Applicant’s intent appears to be that the “formatting” is “predetermined formatting” in the sense that language-specific rules are used to perform the formatting, but even if the formatting in Lord is not based on language-specific rules and is dynamic, the “formatting” is still formatting which is performed in a way that is “predetermined” by the “predetermined” (installed in the mass storage prior to being executed) formatting software, and is thus the formatting in Lord is still “predetermined formatting” defined by “predetermined” software “information” (as claimed, “predetermined” can refer to either “formatting” or “information”, and does not have to refer to “formatting”).  
Therefore, even if what is suggested by the prior art references (that are applied to reject the independent claims) is not what Applicant intended, the prior art references still properly reject the claims because what is claimed is not limited in scope to what Applicant intended, and because the prior art reads on another reasonable interpretation of what is claimed.

Claim Interpretation
In claim 1, “the first data to be displayed that is included in the main program” (lines 9-10) is interpreted as having inherent antecedent basis from “a main program described with a first data to be displayed in a first language” (because, in order to describe a program with the first data, the first data logically needs to be part of the software code in the program). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the instructions causing the computer having a display section to perform the steps of;” (i.e. ending in a semicolon, not a colon) which appears to suggest that “the instructions” are separate elements relative to the method steps (instead of where the method steps are steps that the instructions cause the computer to perform, which is fairly clearly what Applicant intended to claim)
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1:
“the computer having a display section” (line 7) lacks explicit antecedent basis.  Computers commonly/conventionally include or are attached to display screens but line 2 of claim 1 recites “a computer for providing a game” which does not explicitly recite that the computer “[has] a display screen”.  At a minimum, it is not clear if Applicant is relying on an inherent characteristic of “computer” to provide antecedent basis for “the computer having a display screen”.
“the second data to be displayed that includes the identification information corresponding to the generated key” lacks antecedent basis.  Lines 5-6 describe where the second data is associated with identification information (not where the second data includes the identification information, where “associated with” can be, but does not have to be, where the second data includes the identification information, and “associated with” is more intuitively interpreted as where second data and identification information are two different pieces of linked information).  
Due to the antecedent basis issue discussed in the previous paragraph, it is not clear if Applicant meant to claim where the “second data” is “associated with” “identification information” (in lines 5-6) in the sense that the “second data” includes/contains/comprises the identification information, or in the sense that the 
It is also not clear if “the second data… that includes the identification information corresponding to the generated key” is actually supposed be “the second data… that includes the identification information corresponding to the generated key” (since “includes” is narrower than “associated with”, and “a second data… associated with identification information” is the only possible source of antecedent basis for “the second data… that includes the identification information corresponding to the generated key”).  Applicant does have written description support for where the second data includes the identification information (because this phrase is in the original claim language) but given that Applicant describes “identification information” in the Specification as “hash values” (paragraphs 21-22), it seems that it would be unusual for hash values to be displayed (i.e. if “the second data to be displayed… includes the identification information”, then the identification information is part of “data to be displayed” and would thus be displayed, such that if the identification information is hash values, then (in the example of paragraph 21) “3ad8elc5b0e7ea5a5efee2c30afa449e” would be displayed (not just " Welcome! We have many goods. How about this medicine?").  Figure 5 also seems to suggest that hash values and “second data to be displayed” (one or the other of English or Japanese text) are distinct/different entities that are linked (as opposed to where the hash values are included in “second data”).
corresponding to the generated key (lines 12-13) lack antecedent basis.  “identification information” in line 6 is not recited as corresponding to the generated key.
“the second data to be displayed” (recited twice in the 5th to last to 4th to last lines) and “the second data” (recited three times, once in each of the last 3 lines) is ambiguous.  These phrases can refer to ether “a second data to be displayed [which] is associated with identification information” or to “the second data to be displayed that includes the identification information corresponding to the generated key” (which, as discussed above, is narrower than “a second data to be displayed [which] is associated with identification information”) and it is not clear which of the two recitations of “second data” is the one that “the second data to be displayed” (recited twice in the 5th to last to 4th to last lines) and “the second data” (recited three times, once in each of the last 3 lines) are supposed to refer to.
For the purposes of applying art, the examiner has interpreted “the second data to be displayed that includes the identification information corresponding to the generated key” as referring to “a second data to be displayed in a second language [which] is associated with identification information”, where the identification information is not included in the second data, and where the identification information associated with the second data corresponds to the generated key, because the interpretation where the identification information is included in the second data to be displayed and is displayed (particularly when the identification information is in the form of hash values), while supported by written description based on the original claims, is unusual and most likely is not what Applicant intended to claim, whereas the interpretation where target different from and linked to “identification information” (hash values) appears to be a supported and intended embodiment of what is claimed.

As per Claim 5:
“when the second data to be displayed does not exist” (line 2) refers to a condition which logically contradicts both “language data in which a second data to be displayed in a second language is associated with identification information” in claim 1 (lines 5-6) and “the second data having the identification information corresponding to the retrieval key” in claim 5 (lines 2-3).  Claim 1, lines 5-6 establishes that the second data to be displayed is in the language data (i.e. it does exist), and so the second data logically cannot not exist, and second data which does not exist logically cannot correspond to a retrieval key (because it does not exist).  Applicant fairly clearly intended to recite where it is determined that no translation data corresponding to the retrieval key exists, and then outputting the source language text (presumably as the “next best option” when a translation cannot be provided), but as claimed “when the second data to be displayed does not exist” (line 2) cannot ever be a satisfied condition because claim 1 establishes that the second data to be displayed necessarily does exist.
“the second data having the identification information corresponding to the generated key” (whose antecedent basis is “the second data to be displayed that includes the identification information corresponding to the generated key” which was rejected for the reasons discussed in the 112 rejection of claim 1, above) is interpreted associated with identification information”, where the identification information is not included in the second data, and where the identification information associated with the second data corresponds to the generated key, because the interpretation where the identification information is included in the second data to be displayed and is displayed (particularly when the identification information is in the form of hash values), while supported by written description based on the original claims, is unusual and most likely is not what Applicant intended to claim, whereas the interpretation where target language text is “second data” that is different from and linked to “identification information” (hash values) appears to be a supported and intended embodiment of what is claimed.
“the identification information corresponding to the generated key” lacks antecedent basis (as a consequence of “the identification information corresponding to the generated key” in lines 12-13 of claim 1 lacking antecedent basis).

As per Claim 8:
“the computer” in line 1 lacks antecedent basis.  Line 1 recites a “computer control method” where computer is a characteristic of the method, not a recited element.
“the instructions” (line 4) which lacks (explicit) antecedent basis, and it is also not clear if Applicant meant to refer to the main program or to instructions inherent in a computer.
“the computer having a display section” also lacks antecedent basis.

Claim 8 also includes the issues of claim 1.

Claim 9 also includes the issues of claim 1 (except for the antecedent basis issue pertaining to “the computer having a display section”

In Claim 11, “if the third data to be displayed, said third data associated with the identification information corresponding to the generated key, exists” suggests a possibility that the third data may not exist, which is impossible because lines 2-3 of claim 11 establish that third data is associated with the identification information “in” the “region display data” that the non-transitory computer readable recording medium “further comprises” (similar issue to the one discussed in the first paragraph of the  rejection of claim 5).  If the medium comprises the region display data and the third data is associated with the identification information “in” the region display data”, then the third data necessarily exists (in which case the “if the third data to be displayed, said third data associated with the identification information corresponding to the generated key, exists” condition is always satisfied).
“the identification information corresponding to the generated key” lacks antecedent basis (as a consequence of “the identification information corresponding to the generated key” in lines 12-13 of claim 1 lacking antecedent basis).

The dependent claims include the issues of their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al. (US 2010/0318743), hereafter Fitzpatrick, in view of Lord et al. (US 2013/0144595), hereafter Lord, and Nikitin et al. (US 2006/0271352), hereafter Nikitin.

As per Claims 1, 8, 9, Fitzpatrick suggests (along with its equivalent method and computer) A non-transitory computer readable recording medium having stored thereon instructions to be executed on a computer… the recording medium comprising: a main program described with a first data to be displayed in a first language; and language data in which a second data to be displayed in a second language is associated with identification information, the second language being different from the first language; the instructions causing the computer having a display section to perform the steps of; setting a language to be displayed on the display section; generating a retrieval key by performing data processing on the first data to be displayed that is included in the main program… the second language is set as a language to be displayed; and extracting the second data to be displayed that includes the identification information corresponding to the generated key, replacing the first data to be displayed with the second data to be displayed to display the second data to be displayed on the display section, retrieving predetermined… information associated with the second data, and automatically… the second data according to the predetermined… information… (Figures 1, 2A-2B, 3, 4, 5, and 10; paragraphs 26-33, 35, 37, 44-45, 48-52, 62-68, 71; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to each limitation identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]
“A non-transitory computer readable recording medium having stored thereon instructions to be executed on a computer…, the recording medium comprising:”: Figures 3, 5, and 10; paragraphs 35, 62-65, 67-68, 71; A computer [e.g. a desktop, laptop, server, hand-held computer, PDA, see paragraph 71] includes a CPU and a mass storage device [paragraph 63], where the mass storage device is at least suggested to include a computer readable storage/”recording” medium [such as a “non-transitory” hard drive, see paragraphs 64-65] storing software/“instructions” [paragraphs 35 and 65], where the software/”instructions”, when loaded into the CPU and executed, [paragraphs 35, 65 and 67-68] are suggested to cause the CPU to perform functions described in Fitzpatrick [paragraph 68 describes loading and executing “software components described herein” into the CPU and executing the software components 
“a main program described with a first data to be displayed in a first language;”: Figures 2A-2B; paragraphs 26-29, 32-33; one of the applications 104A-104C is interpreted as a “a main program”, where the one of the applications provides a user interface [paragraphs 26-27] which includes a user interface item associated with a screentip [paragraphs 28-29], where the screentip is associated with a text string which would ordinarily be displayed in the screentip [Figure 2A and paragraphs 29 and 32-33], and where the text string associated with the screentip is suggested to be a source/”first” language text string [at least because a translated text string is located for the text string, and because paragraph 27 describes where “text shown by the applications” and “aspects of a user interface” are dynamically translated].  Fitzpatrick thus suggests “a main program described with a first data to be displayed in a first language” [an application “main program” includes, and is thus “described with”, “first” screentip text “data” that is/would-ordinarily-be “displayed in a first” source “language”, where a text that is/would-ordinarily-be displayed is logically text that is “to be displayed” before it is actually displayed]
“and language data in which a second data to be displayed in a second language is associated with identification information, the second language being different from the first language;”: Figures 2A-2B, 4; paragraphs 26-33, 44-45; a target language string file 108 [which may be for a specified language] includes “language data” which includes a translated-text-string/“second data”, where the “second data” is located, and 
“the instructions causing the computer having a display section to perform the steps of;”: Figures 3, 5, and 10; paragraphs 35, 62-68, 71;  As discussed above, paragraphs 35 and 68 suggest where functions/operations/acts/steps described in 
“setting a language to be displayed on the display section;”: Figure 4, 5; paragraph 48-52; specifying/”setting” a target language as a user preference [paragraph 48, at least suggested to be in response to a user using the user interface to specify the target language], where the specified target language is used to load a corresponding target language string file [paragraph 51] and to identify and display a translated string which is at least suggested to be in the target language [see Figure 4, paragraph 52].  Specifying a target language as a user preference is thus at least suggested to set a language that is to be displayed by displaying the translated string.
“generating a retrieval key by performing data processing on the first data to be displayed that is included in the main program… the second language is set as a language to be displayed;”: Figures 2A-2B, 4, 5; paragraphs 26-29, 32-33, 44-45, 48-52; generating a hash value/”retrieval key” [where the hash value is used as a “key” for determining a unique identifier and is used to “retrieve” a target language string to be displayed in the screentip] from/by-hashing/”by performing data processing on” the text-associated-with-the-screentip/”first data to be displayed that is included in the main program” and where a user has “sets”, as a user preference, the target “second language” as a target “language to be displayed” [i.e. the target “second language” is the language of the translated string “second data” that is displayed in the screentip, where displaying the “second data” which is in the user-specified target/”second” 
“and extracting the second data to be displayed that includes the identification information corresponding to the generated key,”:  Figures 2A-2B, 4, 5; paragraphs 26-33, 44-45, 48-52; locating and obtaining/”extracting” “the” translated string “second data to be displayed” [in the screentip, i.e. the translated string corresponding to the “first data” text associated with the screentip] from the target language string file, where the “second data to be displayed is associated with a unique identifier “identification information” that “correspond[s] to the generated” hash-value/”key”.  As discussed in the 112 rejection of claim 1, above, the examiner has interpreted “the second data to be displayed that includes the identification information corresponding to the generated key” as referring to “a second data to be displayed in a second language [which] is associated with identification information”, where the identification information is not included in the second data, and where the identification information associated with the second data corresponds to the generated key.  Paragraph 30 describes where hash values are mapped to unique identifiers [in a source language index file] and where unique identifiers are mapped to translate text strings [in a target language string file].  Paragraphs 48-52 describe where the generated hash is used to locate a corresponding unique identifier used to index the target language string file and thereby identify a translated string to be displayed.
“replacing the first data to be displayed with the second data to be displayed to display the second data to be displayed on the display section…”: Figures 2A-2B, 3, 4, 5, and 10; paragraphs 26-33, 35, 37, 44-45, 48-52, 62-68, 71; “replacing” the “first data” [text associated with the screentip that would ordinarily be displayed in the screentip] with the translated text/string “second data to be displayed” [by determining the translated-text/string-corresponding-to-the-unique-identifier-corresponding-to-the-hash-of-the-text-associated-with-the-screentip/“second data” to be the text to be displayed in the screentip instead of the “first data” which is ordinarily displayed in the screentip] and “displaying” the translated text/string “second data to be displayed” “on the” computer’s “display section” [particularly for computers that include a display like a laptop or PDA] “in place of the” text that would ordinarily be displayed in the screentip.  Paragraph 33 particularly describes where text 206A would ordinarily be displayed in the screentip and where the translated text 208A is displayed “in place of the text 206A”.  Paragraph 37 also more particularly uses the word “replaces” to describe where the translation replaces text shown in a screentip.

Fitzpatrick does not, but Lord suggests retrieving A non-transitory computer readable recording medium having stored thereon instructions to be executed on a computer for providing a game and retrieving predetermined formatting information associated with the second data, and automatically formatting the second data according to the predetermined formatting information upon provision of the second data in an interface element and, for claim 9, the computer performing game progression (Figure 1A; paragraphs 15, 25-26, 41-42, 238;
Paragraph 15 describes translating an utterance in a first language into a message in a second language and then presenting a message in a second language to a user, including presenting the second language message visually via a display device.  Figure 1A and paragraphs 25-26 further describe translation of text in one language [e.g. German] into text in a second language [e.g. English] and displaying translated text on a display.  Paragraphs 41-42 describes where a visible output processor may be used by an agent logic [where the agent logic can, among other things, perform translations] to prepare and display information, such as by formatting or otherwise modifying a translation to fit on a particular type or size of display.
formatting information associated with the second data, and automatically formatting the second data according to the predetermined formatting information upon provision of the second data in an interface element” [as part of the process of providing the translated ”second data” in a screentip “interface element”, the translated text “second data” is formatted to fit the screentip, and where the “predetermined” software “information” that is suggested to be “retrieved” the mass storage’s computer readable storage medium and that is executed to perform translated screentip display includes software for formatting the translated text “second data” to fit the screentip, such that the “predetermined” software “information” is “predetermined formatting information” according to which “the second data” is “automatically formatted”].  Performing formatting as part of displaying text in a language is consistent with Applicant’s Specification, in paragraph 30, which was cited as support for this limitation, and which describes where spaces are deleted “When the texts are displayed” in a particular language [i.e. the formatting is part of the process of displaying text in a particular language]
Lord further describes where devices that can be, among other things, desktop computers and personal digital assistants can also be “game machines” [paragraph 238].  Lord thus further suggests where the computer in Fitzpatrick is, more specifically, “a computer for providing a game”/”the computer performing game progression” [where 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of displaying of translated text with another because the prior art teaches the claimed invention except for the substitution of displaying of translated text which does not necessarily automatically format the translated text with displaying of translated text which does.  Lord teaches that displaying of translated text which automatically formats the translated text was known in the art.  One of ordinary skill in the art could have substituted one type of displaying of translated text with another to obtain the predictable results of a system which displays translated text in a screentip, where the translated text is in a target language specified by a user (as per Fitzpatrick) where the displaying of the translated text includes formatting the translated text to fit on a particular type or size of display (as per Lord).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of computer with another because the prior art teaches the claimed invention except for the substitution of displaying of a computer which is not necessarily for providing a game with a computer which is.  Lord teaches that a computer which is for providing a game was known in the art.  One of ordinary skill in the art could have substituted one type of computer with another to obtain the predictable results of a system which displays translated text in a screentip, where the translated text is in a target language specified 
Fitzpatrick, in view of Lord, do not, but Nikitin suggests generating a retrieval key by performing data processing on the first data to be displayed that is included in the main program when the second language is set as a language to be displayed; (Figure 7; paragraphs 28-33, 44, 49; Claim 1;
Fitzpatrick describes where source and target languages can be set as user preferences [paragraph 48] but does not specifically describe that the target/”second” language is set at the time that the hash value [“retrieval key”] is generated [as opposed to where the hash value is generated and then the user specifies the source and target languages].
Nikitin describes where a “presentation language” is selected prior to receiving data and then translation is performed if required [Figure 7; paragraphs 28-32]  Paragraph 28 describes that “the language preference sets the… target language preference for data display on the computer” and “selection of a target language may be made by obtaining a user selection” as part of step 702 of Figure 7.  Paragraph 29 describes where “Data may then be received” [i.e. at least suggested to be after the target language is set] and where data may be, for example, a web page, e-mail, web log, etc.  Paragraph 32 describes where an incoming language in “the data” is identified and where text is text of a “web page”.  Paragraph 44 describes where “the translation may include virtually all the data… in an email or a web log” [suggesting that the received data which can be an e-mail or a web log is the data to be translated].  
Nikitin thus suggests “generating a retrieval key by performing data processing on the first data to be displayed that is included in the main program when the second language is set as a language to be displayed;”: where the user-specified target language [i.e. “the second language”] in Fitzpatrick is, more specifically, “set as a language to be displayed” before any translation functions [including the generating of the hash value “retrieval key” from the “first data”] are performed, such that at a time [i.e. “when”] “the second language is set as a language to be displayed” [after the target language is specified by the user as a user preference in Fitzpatrick], the generating of the hash value “retrieval key” [used to translate the “first data”] is performed)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of user-selected target language used to perform translation with another because the prior art teaches the claimed invention except for the substitution of a user-selected target language used to perform translation which is not necessarily selected prior to performing translation functions with a user-selected target language used to perform translation which is.  Nikitin teaches that user-selected target language used to perform translation which is selected prior to performing translation functions was known in the art.  One of ordinary skill in the art could have substituted one type of user-selected target language used to 

As per Claims 2-3, Fitzpatrick suggests wherein the first data to be displayed and the second data to be displayed are text data and wherein the first data to be displayed and the second data to be displayed are image data including a text (Figures 1, 2A-2B, 3, 4, 5, and 10; paragraphs 26-33, 35, 37, 44-45, 48-52, 62-68, 71;
As discussed in the rejection of claim 1, the “first data to be displayed” is the text associated with the screentip and the “second data to be displayed” is the translated text string which is displayed in the screentip in place of the “first data to be displayed” [see paragraphs 29, 33, 48-52].
For claim 2, “the first data to be displayed and the second data to be displayed are text data” because the “first data” and the “second data” are both text.
For claim 3, “the first data to be displayed and the second data to be displayed are image data including a text” because they are text which is used to produce a displayed image of a screentip including the text [i.e. Applicant does not claim that the image data is an arranged set of pixels of at least one color, and text which is used to produce an image is “data” which is for generating an “image”])

wherein the data processing is hashing (Figures 1, 2A-2B, 3, 4, 5, and 10; paragraphs 26-33, 35, 37, 44-45, 48-52, 62-68, 71;
As discussed in claim 1, “data processing” “perform[ed]… on the” text associated with the screentip “first data” is suggested to be “generating a hash value” by “hash[ing] the source string” [paragraph 48] where paragraph 29 describes where identifying text associated with a screentip and locating and displaying translated text is performed by “the MIST module 102” and paragraphs 48-52 describe where the MIST module hashes the source string and displays a translated string [suggested to be a translation of the source string] in the screentip [i.e. suggesting that the hashed source string is, in one embodiment, the “first data”/text-associated-with-the-screentip])

As per Claim 10, Fitzpatrick suggests wherein generating the retrieval key… the second language is set as the language to be displayed further comprises, prior to performing data processing on the first data to be displayed that is included in the main program, reading and extracting the first data to be displayed from the main program (Figures 1, 2A-2B, 3, 4, 5, and 10; paragraphs 26-33, 35, 37, 44-45, 48-52, 62-68, 71;
The combination [thus far] is as discussed in the rejection of claim 1, including where Nikitin suggests where the user-specified target language is specified before translation operations, including the generating of the hash value, occurs [such that the generating of the hash value occurs “when” the second language is set as the language to be displayed]


Paragraphs 27-28 describe where 104A-104C is the label for applications that provide a user interface and display a user interface item, paragraph 32 and Figure 2A describes where applications 104A-104C have functionality for generating a screentip.  Paragraph 29 describes where the MIST module identifies text associated with the screentip and locates and displays a translated text string for the screentip, paragraphs 48-52 describe where a translated string is identified and displayed in a screentip as part of a process performed by the MIST module [suggesting an embodiment where the text associated with the screentip “first data” is translated by the process in paragraphs 48-52], where the process includes generating a hash value [“retrieval key”] by hashing the source string [at least suggested to be the source string only].  Figure 1 depicts where the applications 104A-104C and the MIST module are separate blocks connected by arrows [suggesting where, in order for the MIST module to have information in an application, the MIST module needs to “read” the application’s data from the application which is separate from the MIST module].
Fitzpatrick further suggests “wherein generating the retrieval key… the second language is set as the language to be displayed further comprises, prior to performing data processing on the first data to be displayed that is included in the main program, reading and extracting the first data to be displayed from the main program”: where the generating of the hash value “retrieval key” includes the MIST module “reading” the “main program’s” [one of the applications] data to identify the text-associated-with-the-
Fitzpatrick, in view of Lord, do not, but Nikitin suggests wherein generating the retrieval key when the second language is set as the language to be displayed further comprises, prior to performing data processing on the first data to be displayed that is included in the main program, reading and extracting the first data to be displayed from the main program (Figure 7; paragraphs 28-33, 44, 49; Claim 1;
Same combination as discussed in the rejection of claim 1, where Nikitin suggests where the target language is specified before translation operations are performed and so suggests where the target “second language” has been and remains specified/“set”, by the user “as the language to be displayed” at-the-time/”when” the generating of the hash value “retrieval key” occurs)


As per Claim 12, Fitzpatrick suggests wherein the first data comprises image data including text, and wherein the second data comprises image data different from the image data of the first data and includes text (Figures 1, 2A-2B, 3, 4, 5, and 10; paragraphs 26-33, 35, 37, 44-45, 48-52, 62-68, 71;

For claim 12, “the first data comprises image data including text, and wherein the second data comprises image data different from the image data of the first data and includes text” because they are text which is used to produce a displayed image of a screentip including the text [i.e. Applicant does not claim that the image data is an arranged set of pixels of at least one color, and text which is used to produce an image is “data” which is for generating an “image”].  “the first data” and “the second data” are at least suggested to be different texts [one is a translation of the other] are thus suggested to be different “image data” that “includes text”])

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick, in view of Lord and Nikitin, as applied to Claim 1, above, and further in view of Watson et al. (US 2018/0137103), hereafter Watson.

As per Claim 5, Fitzpatrick suggests wherein when the second data to be displayed… exist, the second data having the identification information corresponding to the retrieval key, the first data to be displayed… (Figures 1, 2A-2B, 3, 4, 5, and 10; paragraphs 26-33, 35, 37, 44-45, 48-52, 62-68, 71;
As discussed in the 112 rejection of claim 5, above, “the second data having the identification information corresponding to the generated key” [whose antecedent basis associated with identification information”, where the identification information is not included in the second data, and where the identification information associated with the second data corresponds to the generated key, because the interpretation where the identification information is included in the second data to be displayed and is displayed [particularly when the identification information is in the form of hash values], while supported by written description based on the original claims, is unusual and most likely is not what Applicant intended to claim, whereas the interpretation where target language text is “second data” that is different from and linked to “identification information” [hash values] appears to be a supported and intended embodiment of what is claimed.
As discussed in the rejection of claim 1, Fitzpatrick suggests “the first data to be displayed” [text associated with a screentip which would ordinarily be displayed in the screentip, see paragraphs 29 and 32-33], “the second data to be displayed” [the translated string corresponding to the text associated with a screentip and which is displayed, in the screentip, in place of the text associated with the screentip, see paragraphs 29, 32-33, and 52] “the second data having the identification information corresponding to the retrieval key” [the translated string corresponding to the text associated with a screentip is associated with the unique identifier “identification information” that corresponds to the generated hash value “retrieval key”, see paragraphs 29, 32-33, and 48-52]

Fitzpatrick, in view of Lord and Nikitin, do not, but Watson wherein when the second data to be displayed does not exist, the second data having the identification information corresponding to the retrieval key, the first data to be displayed is displayed and output (paragraphs 89-90;
Watson describes where a select text message is translated from a first language into one or more languages based on passenger preference [paragraph 89], where translated text messages are displayed [paragraph 90] and “If there is no translation, then the original text message is displayed” [paragraph 90]
Watson suggests “wherein when the second data to be displayed does not exist, the second data having the identification information corresponding to the retrieval key, the first data to be displayed is displayed and output”: where Fitzpatrick’s target 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of translation with another because the prior art teaches the claimed invention except for the substitution of translation which does not necessarily display original text if there is no translation with translation which does.  Watson teaches that translation which displays original text if there is no translation was known in the art.  One of ordinary skill in the art could have substituted one type of translation with another to obtain the predictable results of a system which identifies text associated with a screentip, generates a hash value of the identified text, uses the generated hash to locate/identify translated text, and displays the translated text in a screentip, where the translated text is in a target language specified by a user (as per Fitzpatrick) where the displaying of the translated text includes formatting the translated text to fit on a particular type or size of display (as per Lord) where the system is a game machine (as per Lord) where the target language is selected by the user before translation functions are performed (as per Nikitin) where, if .

11.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick, in view of Lord and Nikitin, as applied to Claim 1, above, and further in view of Becker (US 2014/0063027)

	As per Claim 6, Fitzpatrick suggests wherein the language data is configured such that the second data to be displayed and the identification information… (Figures 1, 2A-2B, 3, 4, 5, and 10; paragraphs 26-33, 35, 37, 44-45, 48-52, 62-68, 71;
	As discussed in the rejection of claim 1, Fitzpatrick suggests “and language data in which a second data to be displayed in a second language is associated with identification information, the second language being different from the first language;”: Figure 4; paragraphs 26-33, 44-45; a target language string file 108 [which may be for a specified language] includes “language data” which includes a translated-text-string/“second data”, where the “second data” is located, and is displayed in the screentip [in place of the “first data”, such that the “second data” is “to be displayed”], where the “second data” is mapped-to/”associated with” a unique identifier [“identification information”], where the “second data” is at least suggested to be a translation of the text-string-associated-with-the-screentip/“first data” [i.e. where the “second language” of the “second data” is “different from the first language” of the “first data”, and where the “second data” is “to be displayed in a second language” because it is displayed and is at least suggested to be in the “second language”].  Paragraphs 30-
Fitzpatrick further suggests “wherein the language data is configured such that the second data to be displayed and the identification information…”: where the identified/located translated text/string that is to be displayed in the screentip “second data” and the “second data’s” unique identifier “identification information” are stored in a target language string file and are mapped to each other in the target language string file.  Figure 4 depicts where, in the target language string file 108, strings are mapped to unique IDs, such that the translated text string [“second data”] for the text string associated with the screentip [“first data”] located/identified in the target language string file 108 [depicted in Figure 4] using the “second data’s” unique identifier [“identification information”] and the “second data’s” unique identifier are suggested to be one of the 
Fitzpatrick, in view of Lord and Nikitin, do not, but Becker suggests wherein the language data is configured such that the second data to be displayed and the identification information are serialized (paragraph 37;
As discussed above in the portion of this rejection of claim 6 based on Fitzpatrick, Fitzpatrick suggests where the “second data” and “the identification” are stored in a target language string file 108 and are mapped to each other in the target language string file.
Becker [paragraph 37] describes where a “dictionary contains five keys with a specific data structure mapped to each key” [i.e. a data structure that maps each of a plurality of keys to a respective data structure, similar to how Fitzpatrick’s target language string file maps each of a plurality of unique identifiers to a respective string] and where the dictionary is “JSON serialized”
Becker thus suggests “wherein the language data is configured such that the second data to be displayed and the identification information are serialized”: where the target language string file in Fitzpatrick which contains “the second data to be displayed” and “the identification information” mapped to each other [as well as other unique identifiers mapped to respective strings] is a JSON serialized target language string file, such that the target language string file and its contents, including the “second data” and “the identification information” are “serialized”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of data structure .

12.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick, in view of Lord and Nikitin, as applied to Claim 1, above, and further in view of Lu et al. (US 2009/0125477).

wherein, based on a determination that the second language has been set as a language to be displayed, the language data is… (Figures 1, 2A-2B, 3, 4, 5, and 10; paragraphs 26-33, 35, 37, 44-45, 48-52, 62-68, 71;
As discussed in the rejection of claim 1, paragraph 48 of Fitzpatrick describe source and target languages being specified as a user preference through a user interface [at least suggesting that a user “sets”/specifies the source and target languages using the user interface, where the target “second language” is “set as a language to be displayed”, see also paragraphs 51-52 and Figure 4 which describe where a translated string is identified from a target language string file for the specified target language, where the translated string is displayed, and where the 406B strings are in a particular language].  Paragraph 51 further describes where a particular target language string file is “loaded” for “the specified target language” [at least suggested to be loaded for the target language specified as a user preference through the user interface].
Fitzpatrick thus suggests “wherein, based on a determination that the second language has been set as a language to be displayed, the language data is…” [based on the target/”second” language being “set”/specified as a language for the translated text in the displayed screentip, the target language string file 108 is loaded])
Fitzpatrick, in view of Lord and Nikitin, do not, but Lu suggests wherein, based on a determination that the second language has been set as a language to be displayed, the language data is downloaded to the computer (Figure 3; paragraphs 30-33;

Lu [paragraphs 30, 33, and Figure 3] similarly describes where a user can select a language, and where the system uses translation data corresponding to the selected language, and more specifically describes where the user-selected language is used to “download” translation data corresponding to the user-selected language “onto the client system”.
Lu thus suggests where the target language string file 108 is “downloaded to the computer” based on the suggested “setting”/specifying of the target “second language” by the user via the user interface [i.e. “wherein, based on a determination that the second language has been set as a language to be displayed, the language data is downloaded to the computer”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of translation data corresponding to a user-selected language with another because the prior art teaches the claimed invention except for the substitution of translation data corresponding to a user-selected language which is not necessarily downloaded based on a user’s selection of the user-selected language with translation data corresponding to a user-selected language which is.  Lu teaches that translation data corresponding to a user-.

13.	Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick, in view of Lord and Nikitin, as applied to claim 1, above, and further in view of Jahnke et al. (US 2003/0115552), hereafter Jahnke.

As per Claim 3, Fitzpatrick, in view of Lord and Nikitin, do not, but Jahnke suggests wherein the first data to be displayed and the second data to be displayed are image data including a text (Figure 1B; paragraphs 14, 45; 
Fitzpatrick describes storing translations but not specifically where the format of the source language and target language data is images.

Jahnke thus suggests “wherein the first data to be displayed and the second data to be displayed are image data including a text” [i.e., where the-text-to-be-translated/text-associated-with-the-screentip/“the first data to be displayed” and the-translation-of-the-text-to-be-translated/the-translated-string-to-be-displayed-in-the-screentip/“the second data to be displayed” in Fitzpatrick are, more specifically, images including text in a respective language where the source and target language images are logically different from each other since the texts in the images are in different languages, where Lord further suggests that the image including the translated text, which is also a form of display data including translated text, is formatted to fit the screentip as part of displaying the image including the translated text in the screentip])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of source language text with another and one type of target language text with another because the prior art teaches the claimed invention except for the substitution of source language text which is not necessarily image data including text with source language text which is, and the substitution of target language text which is not necessarily image data including text with target language text which is.  Jahnke teaches that source language text which is 

As per Claim 12, Fitzpatrick, in view of Lord and Nikitin, do not, but Jahnke suggests wherein the first data comprises image data including text, and wherein the second data comprises image data different from the image data of the first data and includes text (Figure 1B; paragraphs 14, 45; 
Fitzpatrick describes storing translations but not specifically where the format of the source language and target language data is images.
Jahnke teaches where different pieces of data which are translations of each other [some of which are generated by translation] are images [see paragraph 14 which describes translating text in an image and generating an image that contains the translations of the text, see Figure 1B and paragraph 45 which describes where a 
Jahnke thus suggests “wherein the first data comprises image data including text, and wherein the second data comprises image data different from the image data of the first data and includes text” [i.e., where the-text-to-be-translated/text-associated-with-the-screentip/“the first data” and the-translation-of-the-text-to-be-translated/the-translated-string-to-be-displayed-in-the-screentip/“the second data” in Fitzpatrick are, more specifically, images including text in a respective language where the source and target language images are logically different from each other since the texts in the images are in different languages, where Lord further suggests that the image including the translated text, which is also a form of display data including translated text, is formatted to fit the screentip as part of displaying the image including the translated text in the screentip])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of source language text with another and one type of target language text with another because the prior art teaches the claimed invention except for the substitution of source language text which is not necessarily image data including text with source language text which is, and the substitution of target language text which is not necessarily image data including text with target language text which is.  Jahnke teaches that source language text which is image data including text and target language text which is image data including text was known in the art.  One of ordinary skill in the art could have substituted one type of source language text with another and one type of target language text with another to .

Claim 1, 8, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al. (US 2010/0318743), hereafter Fitzpatrick, in view of Patel (US 2014/0039872), Lord et al. (US 2013/0144595), hereafter Lord, and Nikitin et al. (US 2006/0271352), hereafter Nikitin.

As per Claims 1, 8, 9, Fitzpatrick suggests (along with its equivalent method and computer) A non-transitory computer readable recording medium having stored thereon instructions to be executed on a computer… the recording medium comprising: a main program described with a first data to be displayed in a first language; and language data in which a second data to be displayed in a second language is associated with identification information, the second language being different from the first language; the instructions causing the computer having a display section to perform the steps of; setting a language to be displayed on the display section; generating a retrieval key by performing data processing on the first data to be displayed that is included in the main program… the second language is set as a language to be displayed; and extracting the second data to be displayed that includes the identification information corresponding to the generated key,… the first data to be displayed with the second data to be displayed to display the second data to be displayed on the display section, retrieving predetermined… information associated with the second data, and automatically… the second data according to the predetermined… information… (Figures 1, 2C, 3, 4, 5, and 10; paragraphs 26-32, 34-35, 37, 44-45, 48-52, 62-68, 71; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to each limitation identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]
This rejection of claim 1 based on Fitzpatrick, Patel, Lord, and Nikitin, is similar to the previous rejection of claim 1 based on Fitzpatrick, Lord, and Nikitin.  Unlike the previous rejection of claim 1, the “first data to be displayed” and the “second data to be displayed” are the text of a user interface item and the translation of the text of the user interface item, respectively [Figure 2C, paragraphs 29 and 34] and not to the text associated with a screentip and the translation of the text associated with the screentip [Figures 2A and 2B, paragraph 33].  Also, in this portion of this rejection of claim 1 based on Fitzpatrick, Fitzpatrick is applied to suggest supplementing [not replacing] “the first data to be displayed with the second data to be displayed to display the second data to be displayed on the display section” [by displaying a screentip with the 
“A non-transitory computer readable recording medium having stored thereon instructions to be executed on a computer…, the recording medium comprising:”: Figures 3, 5, and 10; paragraphs 35, 62-65, 67-68, 71; A computer [e.g. a desktop, laptop, server, hand-held computer, PDA, see paragraph 71] includes a CPU and a mass storage device [paragraph 63], where the mass storage device is at least suggested to include a computer readable storage/”recording” medium [such as a “non-transitory” hard drive, see paragraphs 64-65] storing software/“instructions” [paragraphs 35 and 65], where the software/”instructions”, when loaded into the CPU and executed, [paragraphs 35, 65 and 67-68] are suggested to cause the CPU to perform functions described in Fitzpatrick [paragraph 68 describes loading and executing “software components described herein” into the CPU and executing the software components thereby transforming the CPU and computer into a “special purpose computing system customized to facilitate the functionality presented herein”, and paragraph 35 and Figure 3 suggests where the operations/acts in the Figures are implemented “in software”]
“a main program described with a first data to be displayed in a first language;”: Figure 2C; paragraphs 26-29, 32, 34; one of the applications 104A-104C is interpreted as a “a main program”, where the one of the applications provides a user interface [paragraphs 26-27] which includes a user interface item that contains a text string [Figure 2C, paragraphs 28-29, 34], and where the text string contained in the user 
“and language data in which a second data to be displayed in a second language is associated with identification information, the second language being different from the first language;”: Figure 2C, 4; paragraphs 26-32, 34, 44-45; a target language string file 108 [which may be for a specified language] includes “language data” which includes a translated-text-string/“second data”, where the “second data” is located, and is displayed in the screentip [i.e. the “second data” is the “translated text” in Figure 2C], where the “second data” is mapped-to/”associated with” a unique identifier [“identification information”], where the “second data” is at least suggested to be a translation of the text-contained-in-the-user-interface-item/“first data” [i.e. where the “second language” of the “second data” is “different from the first language” of the “first data”, and where the “second data” is “to be displayed in a second language” because it is displayed and is at least suggested to be in the “second language”].  Paragraphs 30-31 describe the target language string file 108 and where the target language string file maps unique identifies to corresponding translated text strings.  Paragraphs 44-45 and Figure 4 describe where the target language string file includes translated strings in a 
“the instructions causing the computer having a display section to perform the steps of;”: Figures 3, 5, and 10; paragraphs 35, 62-68, 71;  As discussed above, paragraphs 35 and 68 suggest where functions/operations/acts/steps described in Fitzpatrick are performed by a computer’s CPU after the instructions are loaded into the CPU and are executed.  Paragraphs 62, 66, and 71 further suggests embodiments of the computer which “have a display section” [especially the laptop and PDA embodiments which commonly/conventionally include a display]
“setting a language to be displayed on the display section;”: Figure 4, 5; paragraph 48-52; specifying/”setting” a target language as a user preference [paragraph 48, at least suggested to be in response to a user using the user interface to specify the target language], where the specified target language is used to load a corresponding target language string file [paragraph 51] and to identify and display a translated string 
“generating a retrieval key by performing data processing on the first data to be displayed that is included in the main program… the second language is set as a language to be displayed;”: Figures 2C, 4, 5; paragraphs 26-29, 32, 34, 44-45, 48-52; generating a hash value/”retrieval key” [where the hash value is used as a “key” for determining a unique identifier and is used to “retrieve” a target language string to be displayed in the screentip] from/by-hashing/”by performing data processing on” the text-contained-in-the-user-interface-item/”first data to be displayed that is included in the main program” and where a user has “sets”, as a user preference, the target “second language” as a target “language to be displayed” [i.e. the target “second language” is the language of the translated string “second data” that is displayed in the screentip, where displaying the “second data” which is in the user-specified target/”second” language displays the “second language”, such that the user’s specification of the target “second language” specifies “a language to be displayed”].  Paragraph 48 describes where source and target languages may be specified as a user preference through a user interface provided by the applications.  Paragraphs 45 and 48 describes where a source string is hashed to generate a hash value, and where the hash value is used to determine a unique ID that is used as an index to locate a translated text string.  Paragraphs 29 and 34 describe where determining that a user interface item contains a text string, locating a translated text string for the text string in the user interface item, and locating and displaying translated text is performed by “the MIST module 102” and 
“and extracting the second data to be displayed that includes the identification information corresponding to the generated key,”:  Figures 2C, 4, 5; paragraphs 26-32, 34, 44-45, 48-52; locating and obtaining/”extracting” “the” translated string “second data to be displayed” [in the screentip, i.e. the translated string corresponding to the “first data” text contained in the user interface item] from the target language string file, where the “second data to be displayed is associated with a unique identifier “identification information” that “correspond[s] to the generated” hash-value/”key”.  As discussed in the 112 rejection of claim 1, above, the examiner has interpreted “the second data to be displayed that includes the identification information corresponding to the generated key” as referring to “a second data to be displayed in a second language [which] is associated with identification information”, where the identification information is not included in the second data, and where the identification information associated with the second data corresponds to the generated key.  Paragraph 30 describes where hash values are mapped to unique identifiers [in a source language index file] and where unique identifiers are mapped to translate text strings [in a target language string file].  Paragraphs 48-52 describe where the generated hash is used to locate a corresponding unique identifier used to index the target language string file and thereby identify a translated string to be displayed.

“retrieving predetermined… information associated with the second data, and automatically… the second data according to the predetermined… information…”: Figures 2C, 3, 4, 5, and 10; paragraphs 26-32, 34-35, 44-45, 48-52, 62-68, 71; loading installed/”predetermined” screentip-with-translated-text-for-a-text-contained-in-a-user-interface-item display software “information” used to display the translated-string/translated-text/”second data” in a screentip [i.e. software “associated with the second data” because the software is used to display the “second data”] into the CPU [where loading the software into the CPU is at least suggested to include obtaining/”retrieving” the software from the mass storage’s computer readable storage medium so that it can be loaded into the CPU] and “automatically” [performing using a machine, i.e. by executing the software with the CPU] displaying “the second data according to the predetermined” screentip-with-translated-text-for-a-text-contained-in-a-
Also of relevance is that paragraph 34 describes “determin[ing] that the user interface cursor… is hovering over the user interface item” and Figure 2C depicts the screentip 204B in a different non-overlapping space relative to the user interface item 
Fitzpatrick does not, but Patel suggests replacing the first data to be displayed with the second data to be displayed to display the second data to be displayed on the display section (paragraph 2; Figures 3A-3C;
As discussed above in the portion of this rejection of claim 1 based on Fitzpatrick, Fitzpatrick suggests displaying a screentip containing translated text for a text contained in a user interface item [Figure 2C, paragraphs 29 and 34] and so describes supplementing a display of a user interface item text with a display of a translated text for the user interface item text.  Fitzpatrick does not, however, describe where “the second data “replaces” “the first data”.
Patel describes where changing a user interface text from one language into another “replace[s] text [of a currently displayed language] in the current UI with text of [a] user selected language” [paragraph 22, where each part of the UI in Figure 3A is at least suggested to be replaced by a respective different-language-equivalent in Figure 3C]
Patel thus suggests “replacing the first data to be displayed with the second data to be displayed to display the second data to be displayed on the display section”: where, instead of displaying a screentip with “the second data to be displayed”/translated-string-for-the-text-contained-in-the-user-interface-item in addition to “the first data to be displayed”/text-contained-in-the-user-interface-item, “the second data” “replaces” “the first data” on the display, thereby displaying “the second data” “on 
Patel also suggests where the “predetermined” screentip-with-translated-text-for-a-text-contained-in-a-user-interface-item display software “information” is, instead, “predetermined” text display software “information” that replaces a display of a text contained in a user interface item with a display of translated text)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of displaying of translated text for a user interface with another because the prior art teaches the claimed invention except for the substitution of displaying of translated text for a user interface which does not replace a display of user interface text with a display of translated user interface text with displaying of translated text for a user interface which does.  Patel teaches that displaying of translated text for a user interface which replaces a display of user interface text with a display of translated user interface text was known in the art.  One of ordinary skill in the art could have substituted one type of displaying of translated text for a user interface with another to obtain the predictable results of a system which displays translated text for a text contained in a user interface item, where the translated text is in a target language specified by a user (as per Fitzpatrick) where the translated text replaces the text contained in the user interface item on a display (as per Patel).
Fitzpatrick, in view of Patel, do not, but Lord suggests retrieving A non-transitory computer readable recording medium having stored thereon instructions to be executed on a computer for providing a game and retrieving predetermined formatting information associated with the second data, and automatically formatting the second data according to the predetermined formatting information upon provision of the second data in an interface element and, for claim 9, the computer performing game progression (Figure 1A; paragraphs 15, 25-26, 41-42, 238;
The combination [thus far] is as discussed in the portion of this rejection based on Patel, including where the display of translated text “second data” for text contained a user interface item “first data” replaces the display of “the first data” with a display of “the second data” [i.e. in Figure 2C of Fitzpatrick], and where Patel also suggests where the “predetermined” screentip-with-translated-text-for-a-text-contained-in-a-user-interface-item display software “information” is, instead, “predetermined” text display software “information” that replaces a display of a text contained in a user interface item with a display of translated text.  Also, as discussed above, paragraph 34 of Fitzpatrick describes “determin[ing] that the user interface cursor… is hovering over the user interface item” and Figure 2C of Fitzpatrick depicts the screentip 204B in a different non-overlapping space relative to the user interface item 200B, which at least suggests that the user interface item has its own allocated space on the display and is only a portion of the display of the user interface.  
In Lord, Paragraph 15 describes translating an utterance in a first language into a message in a second language and then presenting a message in a second language to a user, including presenting the second language message visually via a display device.  Figure 1A and paragraphs 25-26 further describe translation of text in one language [e.g. German] into text in a second language [e.g. English] and displaying 
Lord thus suggests where the displaying of the translated text “second data” in the user interface item [an “interface element”] in the Fitzpatrick/Patel combination [by replacing the display of the “first data” in the user interface item with a display of “the second data”] is performed by a displaying process that automatically [i.e. mechanically/performed-by-machine] formats the translated text to be displayed in the user interface item [where the user interface item is a “particular type” of display of the translated text that, as discussed above, is suggested to occupy its own space on the display], and Lord thus suggests “retrieving predetermined formatting information associated with the second data, and automatically formatting the second data according to the predetermined formatting information upon provision of the second data in an interface element”: as part of the process of displaying the translated ”second data” in a user interface item “interface element” [by replacing the display of “the first data” in the user interface item with a display of “the second data”], the translated text “second data” is formatted to fit the user interface item, and where the “predetermined” software “information” [“predetermined” text display software “information” that replaces a display of a text contained in a user interface item with a display of translated text in the Fitzpatrick/Patel combination] that is suggested to be “retrieved” the mass storage’s computer readable storage medium and that is executed to perform display of the “second data” in the user interface item [by replacing the display of “the first data” with 
Lord further describes where devices that can be, among other things, desktop computers and personal digital assistants can also be “game machines” [paragraph 238].  Lord thus further suggests where the computer in Fitzpatrick is, more specifically, “a computer for providing a game”/”the computer performing game progression” [where the computer/laptop in Fitzpatrick is more specifically a “game machine”, at least in the sense that a computer/laptop is used to play games, as computers/laptops are commonly used to do, and games typically/commonly “progress”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of displaying of translated text with another because the prior art teaches the claimed invention except for the substitution of displaying of translated text which does not necessarily automatically format the translated text with displaying of translated text which does.  Lord teaches that displaying of translated text which automatically formats the translated text was known in the art.  One of ordinary skill in the art could have substituted one type of displaying of translated text with another to obtain the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of computer with another because the prior art teaches the claimed invention except for the substitution of displaying of a computer which is not necessarily for providing a game with a computer which is.  Lord teaches that a computer which is for providing a game was known in the art.  One of ordinary skill in the art could have substituted one type of computer with another to obtain the predictable results of a system which displays translated text for a text contained in a user interface item, where the translated text is in a target language specified by a user (as per Fitzpatrick) where the translated text replaces the text contained in the user interface item on a display (as per Patel) where the displaying of the translated text includes formatting the translated text to fit on a particular type or size of display (as per Lord) where the system is a game machine (as per Lord).
Fitzpatrick, in view of Lord and Patel, do not, but Nikitin suggests generating a retrieval key by performing data processing on the first data to be displayed that is included in the main program when the second language is set as a language to be displayed; (Figure 7; paragraphs 28-33, 44, 49; Claim 1;

Nikitin describes where a “presentation language” is selected prior to receiving data and then translation is performed if required [Figure 7; paragraphs 28-32]  Paragraph 28 describes that “the language preference sets the… target language preference for data display on the computer” and “selection of a target language may be made by obtaining a user selection” as part of step 702 of Figure 7.  Paragraph 29 describes where “Data may then be received” [i.e. at least suggested to be after the target language is set] and where data may be, for example, a web page, e-mail, web log, etc.  Paragraph 32 describes where an incoming language in “the data” is identified and where text is text of a “web page”.  Paragraph 44 describes where “the translation may include virtually all the data… in an email or a web log” [suggesting that the received data which can be an e-mail or a web log is the data to be translated].  Paragraph 49 describes where no translation is required and “the data may be presented” [also suggesting that the received data is what is to be translated].  Claim 1 also more explicitly teaches where “receiv[ed] data to be output… comprising a first language” is translated into the target language [when the first language is different from the target language].
Nikitin thus suggests “generating a retrieval key by performing data processing on the first data to be displayed that is included in the main program when the second when”] “the second language is set as a language to be displayed” [after the target language is specified by the user as a user preference in Fitzpatrick], the generating of the hash value “retrieval key” [used to translate the “first data”] is performed)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of user-selected target language used to perform translation with another because the prior art teaches the claimed invention except for the substitution of a user-selected target language used to perform translation which is not necessarily selected prior to performing translation functions with a user-selected target language used to perform translation which is.  Nikitin teaches that user-selected target language used to perform translation which is selected prior to performing translation functions was known in the art.  One of ordinary skill in the art could have substituted one type of user-selected target language used to perform translation with another to obtain the predictable results of a system which displays translated text for a text contained in a user interface item, where the translated text is in a target language specified by a user (as per Fitzpatrick) where the translated text replaces the text contained in the user interface item on a display (as per Patel) where the displaying of the translated text includes formatting the translated text to fit on a particular type or size of display (as per Lord) where the system is a game machine .

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As per Claim(s) 11, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1 and 11 together, including (i.e. in combination with the remaining limitations in claim[s] 1 and 11) a region display data in which a third data to be displayed according to a region where the game is executed is associated with the identification information (i.e. the same identification information associated with the second data), wherein the instructions further cause the computer to perform the steps of, if the third data to be displayed, said third data associated with the identification information (i.e. the same identification information associated with the second data) corresponding to the generated key, (i.e. the key generated in claim 1) exists, retrieving the third data to be displayed, ending display of the second data to be displayed on the display section, and subsequently beginning display of the third data to be displayed on the display section.
10749818 teaches “embodiments of the present invention are configured to account for differences between languages and cultures. For example, certain types of emotional responses or gestures may have different meanings across different cultures, and/or can be offensive in one culture, while not being offensive in another culture. In accordance with an embodiment of the present invention, a short response (e.g., a hand gesture) received from one email client is automatically evaluated on the receiving client to determine if that short response would be offensive or problematic for a recipient on the receiving client. Upon set up of a plug-in on an email client, preferences can be set to language and region, and the system can be programmed to know which responses are problematic and automatically flag inappropriate responses for the selected language or region. In response to a flagged inappropriate response, the system can substitute an appropriate short response and/or include an acceptable translation of the response that conveys the desired message without being offensive or inappropriate”
2017/0169014 teaches “Translation server computer 100 may also store region specific translations for particular n-grams. For example, certain phrases may be common in one region but offensive in others. For the certain phrases, translation server computer 100 may store region specific translations for the regions in which the common translation may be offensive. In an embodiment, translation server computer 100 first searches for region specific translations for each n-gram. If no region specific translations exist for the n-gram, translation server computer 100 may proceed with searching for other translations for the n-grams. Translation server computer 100 may add region specific translations using machine learning techniques. For example, if translation server computer 100 receives an indication that a particular translation of an 
2009/0106016 “Translation may also include filtering of profanity or any other types of undesired words (e.g., as chose by the registering user). For example, a parent may choose to register their child's mobile VUT application to filter all profanity from translated text. In one implementation, filtered words or phrases are left out of the translated text displayed or audibly played on the mobile device. Any number and type of the different translation features described herein may be combined together. For instance, the VUT can translate from one language to another while lowering the reading level and filtering profanity” (paragraph 45)

Upon further search:
	In the context of the rejection of claim 1 based on Fitzpatrick, Patel, Lord, and Nikitin, Patel suggests where a user can switch from one language to another and then switch from the another language to a third language (the drop down menu [Figure 3B, paragraph 28] with languages is suggested to remain in the user interface after the user switches languages, and since there are multiple languages, a user can logically use the drop down menu to select another language after the user has already used the drop down menu to change from one language to another), and therefore suggests where a user can specify a third language and then hover over the user interface item in 
	Fitzpatrick, however, is directed to temporary translation when the user’s cursor is hovering over the user interface item.  This means that if the user moves the mouse cursor away to a drop down menu to select a language, then the user interface item text would revert back to the first data, such that the third data would replace the first data (not the second data) after the user hovers over the user interface item again after selecting the third data’s language.  Unless the user selects a language while the mouse cursor remains over the user interface item (which is not clearly described or suggested by Fitzpatrick or Patel), the third data would not replace the second data even if the user changes from the second data’s language to the third data’s language.
	Additionally, it would not necessarily be obvious to combine Fitzpatrick’s translation including hashing with the user interface translation of Patel (i.e., by using Patel as a base reference, because Patel describes changing the entire user interface until the language is changed again, and Fitzpatrick describes temporarily changing a portion of a user interface.  Changing the entire user interface from one language to another would more efficiently done by simply storing different versions of the same interface instead of hashing the entire interface and mapping the hash of the entire interface to a unique identifier and then displaying strings associated with the identifiers)
2017/0017503 teaches “Also, a portal can support a plurality of different languages. That is, in one particular example, portal 104 can be configured to provide content to users in English, German, French, and Spanish (and/or other language(s)). A language is selected, either manually, automatically, or semi -automatically, upon which Fitzpatrick’s specified languages (each of which has a respective target language string file [see Fitzpatrick, paragraphs 31, 51-52]) can include, in addition to a user-interface-specified language (see Fitzpatrick, paragraph 48) can also include a device-location-based language (e.g. a GPS-location-based target language), such that the target language string file for the device-location-based language is “region display data in which a third data to be displayed according to a region… is associated with the identification information” and Lord (who suggests where the system in Fitzpatrick can be a game machine) suggests where the region is a region where the game is executed (since a game machine is suggested 
2013/0282360 teaches “At step 201, a user identifies his or her foreign language. In one exemplary embodiment, the personal assistant software 120 could be configured to recognize the language set in the smartphone when it is first activated after purchase. In another exemplary embodiment, the user can say the word associated with his language (e.g., "German") and/or begin speaking in his or her native tongue, and the personal assistant software 120 will begin searching for those words in a database such as that used by SIRI. When a matching language is located, it can be presented to the user and then confirmed. In another exemplary embodiment, a user could select his or her country's flag on a screen using a touch screen or a keyboard, and the personal assistant software 120 would register the language associated with that country” (paragraph 37).  This reference suggests where a user can select a language by selecting a region, which suggests where the device location (which can be a region where the game is executed when the device is a game machine, as per Lord) which is used to determine language discussed in the previous paragraph can be user-selected, and thus suggests where the languages in the drop down menu in Patel are, instead, region flags, where, when the region flag is a flag of the game machine’s location, then that region flag is a flag of a region “where the game” provided by the game machine “is executed”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9916305 teaches “a digital communication system creates a hashkey to identify a translation of an initial term from a source language to a target language. In some embodiments, the digital communication system creates another hashkey as a reference to translate a new term--that is the same or similar to the initial term--from the source language to the target language. Based on the hashkey corresponding to the new term indicating a match or similarity to the hashkey corresponding to the initial term, the digital communication system identifies and provides the translation of the initial term as a translation for the new term
20130042108 teaches “wherein the hash table comprises a natural language translation memory wherein source language text segments of the translation memory define index keys of the hash table and target language text segments of the translation memory define values of the hash table that are indexed by the index keys” (claim 11)
2012/0066180 teaches “Embodiments may first retrieve a list of files 112 stored for the data store 102 and sorted in reverse order, so that the most recently written files 112 are written at the front of the list. A dictionary is created to store the entities that have been serialized to the archive file 112. The archive anchor is set to null” (paragraph 40) and “For each eligible file 112 (i.e those files with a tick count less than the incremented tick count), at least a portion of the file is read. If the file is not a conflict or error file, then for each entity, if the entity key does not exist in the serialized entities dictionary, the entity is written to the archive file and its key is added to the serialized 
2013/0332972 teaches “To facilitate human comprehension, this and other example data objects depicted herein are presented according to version 1.2 of the YAML "human friendly data serialization standard", specified at http://www.yaml.org/spec/1.2/spec.html. In practice, data objects may be serialized for storage and/or transmission into any suitable format (e.g., YAML, JSON, XML, BSON, Property Lists, or the like)”
9857960 teaches “Machine-readable representation of redacted graph 504 may include graph state information. The graph state information may be encoded and/or compressed in any of a number of formats. For example, the graph state information may be a binary-encoded serialization of a tree or other hierarchical data structure. Additionally or alternatively, machine-readable representation of redacted graph 504 may include the scalar data represented in the redacted graph. For example, the scalar 
8738357 “the translation front end 110 looks up each of the divided segments in a translation cache to determine whether a translation exists (steps 342 and 343)” (paragraph 63)
9128579 teaches “A method to adapt a software application for a geographical region, comprising: selecting a predefined geographical region having a plurality of users that use the software application; receiving, by a computer processor and from at least one of the plurality of users, a first translation of a localizable item in a user interface (UI) menu of the software application, wherein the first translation is based on a language of the predefined geographical region”
2012/0253785 teaches “As shown in FIG. 8, a target language selection box 808 may provide the user with a selection of target languages, and a text entry box 810 may provide an area in which to type communication objects 106 such as single words, multi-word phrases, sentences, or documents. The communication objects 106 may include embedded multilingual words and/or embedded transliterated words, as discussed above. The user 110 may enter text in the text box 810 and initiate a translation, for example, via activation of a "Translate" button 812. The user 110 may then view a generated translation in a translation viewing area 814” (paragraph 95)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EY 8/14/2021
/ERIC YEN/           Primary Examiner, Art Unit 2658